DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 is drawn to a computer-readable storage medium encoded with data and instructions.  Unless the specification specifically excludes transitory media such as signals, then they are to be considered as encompassed by the claim.  It is suggested that “non-transitory computer readable medium” be used instead to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0352619 ("Weber").
Regarding claim 1, Weber discloses a test apparatus comprising: 
an electrical connection unit (6-1 to 6-5, Figs. 1-2, paragraph [0028]) configured to be electrically connected to a terminal (9-1 to 9-5, Figs. 1-2) of each of a plurality of light emitting devices (2-1, 2-2 or 2-3, 2-4, Figs. 1-6a) to be tested; 
a light source unit (for example 2-2 and 2-4, Fig. 3, act as a light source unit, see paragraph [0031]) configured to collectively irradiate the plurality of light emitting devices with light (2-1 and 2-3 Fig. 3);
an electrical measurement unit (10, Fig. 3, more specifically 12-1 and 12-2, Fig. 3) configured to measure a photoelectric signal (for example, 12-1 and 12-2, Fig. 3 measure voltage or current, paragraph [0034]) which is obtained by photoelectrically converting the light irradiated from the light source unit (2-2 and 2-4, Fig. 3) by each of the plurality of light emitting devices (2-1 and 2-3, Fig. 3, act as photodetectors, see paragraphs [0030]-[0031]); 
a light emission control unit (11-1 and 11-2, Fig. 3) configured to cause at least one light emitting device (2-2 and 2-4, Fig. 3) to be subjected to light emission processing to emit light (11-1 and 11-2, Fig. 3 energize LEDs 2-2 and 2-4, paragraph [0037], and cause them to produce photons, paragraph [0031]); 
a light measuring unit (10, Fig. 3, more specifically 12-1 and 12-2, Fig. 3) configured to measure light (for example, 12-1 and 12-2, Fig. 3 measure physical changes to the LEDs that are dependent on the strength of the incidence light, paragraph [0034], and can therefore measure light) emitted by the at least one light emitting device (2-2 and 2-4, Fig. 3) to be subjected to the light emission processing (11-1 and 11-2, Fig. 3 energize LEDs 2-2 and 2-4, paragraph [0037], and cause them to produce photons, paragraph [0031]); and 
a determination unit (10, Fig. 3, also includes a microcomputer, paragraph [0033]) configured to determine a quality (paragraph [0037]) of each of the plurality of light emitting devices (2-1, 2-2 or 2-3, 2-4, Figs. 1-6a) on a basis of a measurement result of the electrical measurement unit (voltage or current, paragraph [0037]) and a measurement result of the light measuring unit (physical changes to the LEDs that are dependent on the strength of the incidence light, paragraphs [0034], and [0037]).
Regarding claim 19, Weber discloses a test method comprising: 
electrically connecting an electrical connection unit (6-1 to 6-5, Figs. 1-2, paragraph [0028]) to a terminal  (9-1 to 9-5, Figs. 1-2) of each of a plurality of light emitting devices (2-1, 2-2 or 2-3, 2-4, Figs. 1-6a) to be tested; 
collectively irradiating the plurality of light emitting devices with light (2-1 and 2-3 Fig. 3 are collectively irradiated with light from 2-2 and 2-4, Fig. 3); 
measuring a photoelectric signal (for example, 12-1 and 12-2, Fig. 3 measure voltage or current, paragraph [0034]) which is obtained by photoelectrically converting irradiated light by each of the plurality of light emitting devices (2-1 and 2-3, Fig. 3, act as photodetectors, see paragraphs [0030]-[0031]); 
causing at least one light emitting device (2-2 and 2-4, Fig. 3) to be subjected to light emission processing to emit light (11-1 and 11-2, Fig. 3 energize LEDs 2-2 and 2-4, paragraph [0037], and cause them to produce photons, paragraph [0031]); 
measuring light (for example, 12-1 and 12-2, Fig. 3 measure physical changes to the LEDs that are dependent on the strength of the incidence light, paragraph [0034], and can therefore measure light) emitted by the at least one light emitting device (2-2 and 2-4, Fig. 3) to be subjected to the light emission processing (11-1 and 11-2, Fig. 3 energize LEDs 2-2 and 2-4, paragraph [0037], and cause them to produce photons, paragraph [0031]); and 
determining a quality (paragraph [0037]) of each of the plurality of light emitting devices (2-1, 2-2 or 2-3, 2-4, Figs. 1-6a) on a basis of a measurement result of the measuring of a photoelectric signal (voltage or current, paragraph [0037]) and a measurement result of the measuring of light (physical changes to the LEDs that are dependent on the strength of the incidence light, paragraphs [0034], and [0037]).
Regarding claim 20, Weber discloses computer-readable storage medium having stored thereon a program that is executed by a test apparatus (10, Fig. 3, includes a microcomputer which inherently includes a computer-readable storage medium with a stored program to be executed, see paragraph [0033]) for testing a plurality of light emitting devices, the program causing the test apparatus to execute: 
electrically connecting an electrical connection unit (6-1 to 6-5, Figs. 1-2, paragraph [0028]) to a terminal (9-1 to 9-5, Figs. 1-2) of each of a plurality of light emitting devices (2-1, 2-2 or 2-3, 2-4, Figs. 1-6a) to be tested; 
collectively irradiating the plurality of light emitting devices with light (2-1 and 2-3 Fig. 3 are collectively irradiated with light from 2-2 and 2-4, Fig. 3)); 
measuring a photoelectric signal (for example, 12-1 and 12-2, Fig. 3 measure voltage or current, paragraph [0034]) which is obtained by photoelectrically converting irradiated light by each of the plurality of light emitting devices (2-1 and 2-3, Fig. 3, act as photodetectors, see paragraphs [0030]-[0031]); 
causing at least one light emitting device (2-2 and 2-4, Fig. 3) to be subjected to light emission processing to emit light (11-1 and 11-2, Fig. 3 energize LEDs 2-2 and 2-4, paragraph [0037], and cause them to produce photons, paragraph [0031]); 
measuring light (for example, 12-1 and 12-2, Fig. 3 measure physical changes to the LEDs that are dependent on the strength of the incidence light, paragraph [0034], and can therefore measure light) emitted by the at least one light emitting device (2-2 and 2-4, Fig. 3) to be subjected to the light emission processing (11-1 and 11-2, Fig. 3 energize LEDs 2-2 and 2-4, paragraph [0037], and cause them to produce photons, paragraph [0031]); and 
determining a quality  (paragraph [0037]) of each of the plurality of light emitting devices (2-1, 2-2 or 2-3, 2-4, Figs. 1-6a) on a basis of a measurement result of the measuring of a photoelectric signal (voltage or current, paragraph [0037]) and a measurement result of the measuring of light (physical changes to the LEDs that are dependent on the strength of the incidence light, paragraphs [0034], and [0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0096389 ("Ikemura") in view of U.S. Patent Publication No. 2013/0201321 ("Chao").
Regarding claim 1, Ikemura discloses a test apparatus comprising: 
an electrical connection unit (45, 46, Fig. 6, paragraph [0051]) configured to be electrically connected to a terminal (electrodes of sample 2, not shown in Fig. 6, paragraph [0055]) of a light emitting device (sample 2 is an LED, paragraph [0005]) to be tested; 
a light source unit (3, Fig. 1) configured to collectively irradiate the light emitting device (2, Fig. 1) with light (S7, Fig. 15, and see paragraph [0073]); 
an electrical measurement unit (5, Fig. 1) configured to measure a photoelectric signal (charge, current, or voltage, paragraphs [0043],[0073], [0083]) which is obtained by photoelectrically converting the light (light absorption current, paragraphs [0039], [0073]) irradiated from the light source unit (3, Fig. 1) by the light emitting device (2, Fig. 1); 
a light emission control unit (6, Fig. 1, paragraph [0044]) configured to cause at least one light emitting device (2, Fig. 1) to be subjected to light emission processing to emit light (S4, Fig. 14, paragraph [0065]); 
a light measuring unit (60, Fig. 1) configured to measure light (S5, Fig. 14) emitted by the at least one light emitting device (2, Fig. 1) to be subjected to the light emission processing (paragraphs [0065]-[0066]); and 
a determination unit (6, Fig. 1, paragraphs [0044], [0066]) configured to determine a quality (quantum efficiency, paragraphs [0066], [0073]) of the light emitting device (2, Fig. 1) on a basis of a measurement result of the electrical measurement unit (paragraph [0073]) and a measurement result of the light measuring unit (paragraph [0066]).
Ikemura does not disclose that the sample can include a plurality of light emitting devices.
However, Chao discloses testing a plurality of light emitting devices (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ikemura to accommodate a plurality of light emitting devices as disclosed by Chao in order to increase the speed of the measuring/testing apparatus.
Regarding claim 2, Ikemura in view of Chao discloses the test apparatus according to claim 1, and Ikemura further discloses: 
a correlation calculation unit (6, Fig. 1) configured to calculate a correlation (relationship between external and internal quantum efficiencies, paragraph [0067]) between a photoelectric signal output (charge, current, or voltage, paragraph [0073], for calculating internal quantum efficiency) by the at least one light emitting device (2, Fig. 1) and an optical characteristic that is at least one of luminance, chromaticity, and a spectral spectrum of light (spectral data, paragraph [0066], for calculating external quantum efficiencies) emitted by the at least one light emitting device (2, Fig. 1), on a basis of measurement results of the electrical measurement unit (output from 5, Fig. 1, paragraph [0044]) and the light measuring unit (output from 60, Fig. 1, paragraph [0044]) for the at least one light emitting device (2, Fig. 1) to be subjected to the light emission processing (paragraphs [0065]-[0066]).
Regarding claim 19, Ikemura discloses a test method comprising: 
electrically connecting an electrical connection unit (45, 46, Fig. 6, paragraph [0051]) to a terminal (electrodes of sample 2, not shown in Fig. 6, paragraph [0055]) of the of light emitting device (sample 2 is an LED, paragraph [0005]) to be tested; 
collectively irradiating the light emitting device with light (S7, Fig. 15, and see paragraph [0073]); 
measuring a photoelectric signal (charge, current, or voltage, paragraphs [0043],[0073], [0083]) which is obtained by photoelectrically converting irradiated light by the light emitting device (2, Fig. 1); 
causing at least one light emitting device (2, Fig. 1) to be subjected to light emission processing to emit light (S4, Fig. 14, paragraph [0065]); 
measuring light (S5, Fig. 14) emitted by the at least one light emitting device (2, Fig. 1) to be subjected to the light emission processing (paragraphs [0065]-[0066]); and 
determining a quality (quantum efficiency, paragraphs [0066], [0073]) of the light emitting device (2, Fig. 1) on a basis of a measurement result of the measuring of a photoelectric signal (paragraph [0073]) and a measurement result of the measuring of light (paragraph [0066]).
Ikemura does not disclose that the sample can include a plurality of light emitting devices.
However, Chao discloses testing a plurality of light emitting devices (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ikemura to accommodate a plurality of light emitting devices as disclosed by Chao in order to increase the speed of the measuring/testing apparatus.
Regarding claim 20, Ikemura discloses computer-readable storage medium having stored thereon a program that is executed by a test apparatus (6, Fig. 1, paragraph [0044], includes a computer which inherently includes a computer-readable storage medium with a stored program to be executed) for testing a plurality of light emitting devices, the program causing the test apparatus to execute: 
electrically connecting an electrical connection unit (45, 46, Fig. 6, paragraph [0051]) to a terminal (electrodes of sample 2, not shown in Fig. 6, paragraph [0055]) of the of light emitting device (sample 2 is an LED, paragraph [0005]) to be tested; 
collectively irradiating the light emitting device with light (S7, Fig. 15, and see paragraph [0073]); 
measuring a photoelectric signal (charge, current, or voltage, paragraphs [0043],[0073], [0083]) which is obtained by photoelectrically converting irradiated light by the light emitting device (2, Fig. 1); 
causing at least one light emitting device (2, Fig. 1) to be subjected to light emission processing to emit light (S4, Fig. 14, paragraph [0065]); 
measuring light (S5, Fig. 14) emitted by the at least one light emitting device (2, Fig. 1) to be subjected to the light emission processing (paragraphs [0065]-[0066]); and 
determining a quality (quantum efficiency, paragraphs [0066], [0073]) of the light emitting device (2, Fig. 1) on a basis of a measurement result of the measuring of a photoelectric signal (paragraph [0073]) and a measurement result of the measuring of light (paragraph [0066]).
Ikemura does not disclose that the sample can include a plurality of light emitting devices.
However, Chao discloses testing a plurality of light emitting devices (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ikemura to accommodate a plurality of light emitting devices as disclosed by Chao in order to increase the speed of the measuring/testing apparatus.

Allowable Subject Matter
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as disclosed, specifically in combination with: determining at least one light emitting device of which the optical characteristic is estimated to be out of a normal range as defective on a basis of the measured photoelectric signal and the correlation among the plurality of light emitting devices, and/or a light emission control unit configured to select the at least one light emitting device to be subjected to the light emission processing from the plurality of light emitting devices to be tested on a basis of a measurement result of the electrical measurement unit, is not taught or made obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2022/0037213 ("Lee") discloses an electrical tester which measures electrical characteristics of the group of LEDs on the test station during testing. Hence, the electrical tester may measure the voltage and/or current of the group of LEDs, subgroups of the LEDs and/or individual LEDs during testing, see paragraph [0022].
U.S. Patent Publication No. 2016/0161294 ("Ip") discloses determining the presence and location of light-emitting elements that are non-functional (i.e., that are either not emitting light or emitting light of having one or more undesired characteristics, and/or that are outside of specification or a target range for one or more characteristics), see paragraph [0007].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878